 

 

Exhibit (10)(a)(1)

 

CONFORMED *

364-DAY REVOLVING CREDIT AGREEMENT

 

Dated as of July 31, 2002

among

ALLTEL CORPORATION,

as the Borrower,

BANK OF AMERICA, N.A.,


as the Administrative Agent,



 

MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER & SMITH

 INCORPORATED,

as the Syndication Agent,

 

BANC OF AMERICA SECURITIES LLC and MERRILL LYNCH & CO., MERRILL LYNCH,

PIERCE, FENNER & SMITH INCORPORATED,

as the Joint Lead Arrangers and Joint Book Runners,

 

CITIBANK, N.A., WACHOVIA BANK, NATIONAL ASSOCIATION,

and BANK ONE, NA,

as the Co-Documentation Agents,

 

and

THE OTHER LENDERS PARTY HERETO

 

 

$500,000,000

 

 

 

> > *
> > 
> > Conformed to reflect signatures.

 

TABLE OF CONTENTS

Section

Page ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS 1

1.01

Defined Terms. 1

1.02

Other Interpretive Provisions. 13 1.03 Accounting Terms. 14 1.04 Rounding. 14
1.05 References to Agreements and Laws. 14

ARTICLE II.  THE COMMITMENTS AND LOANS

14 2.01 Loans. 14 2.02 Borrowings, Conversions, and Continuations of Loans. 15
2.03 Prepayments. 16 2.04 Reduction or Termination of Commitments. 16 2.05
Change of Control. 16 2.06 Repayment of Principal Debt. 17 2.07 Interest. 17
2.08 Fees. 17 2.09 Computation of Interest and Fees. 18 2.10 Evidence of Debt.
18 2.11 Payments Generally. 19 2.12 Sharing of Payments. 20 2.13 Extension of
Termination Date. 20 2.14 Conversion to Term Loan. 21 ARTICLE III.  TAXES,
YIELD, PROTECTION AND ILLEGALITY 22 3.01 Taxes. 22 3.02 Illegality. 23 3.03
Inability to Determine Rates. 23 3.04 Increased Cost and Reduced Return; Capital
Adequacy; Reserves on Eurodollar Rate Loans. 23 3.05 Funding Losses. 24 3.06
Matters Applicable to all Requests for Compensation. 25 3.07 Survival. 25
ARTICLE IV.  CONDITIONS PRECEDENT 25 4.01 Conditions to Closing. 25 4.02
Conditions to all Loans. 26 ARTICLE V.  REPRESENTATIONS AND WARRANTIES 27 5.01
Existence, Qualification, and Power; Compliance with Laws. 27 5.02
Authorization; No Contravention. 27 5.03 Governmental Authorization. 27 5.04
Binding Effect. 27 5.05 Financial Statements; No Material Adverse Effect. 27
5.06 Litigation. 28 5.07 No Default. 28 5.08 Ownership of Property; Liens. 28
5.09 Environmental Compliance. 28 5.10 Taxes. 28 5.11 ERISA Compliance. 28 5.12
Margin Regulations; Investment Company Act; Public Utility Holding Company Act.
29 5.13 Rank of Debt. 29 5.14 Disclosure. 29 ARTICLE VI.  AFFIRMATIVE CONVENANTS
30 6.01 Financial Statements. 30 6.02 Certificates; Other Information. 30 6.03
Notices. 31 6.04 Payment of Obligations. 31 6.05 Preservation of Existence, Etc.
31 6.06 Maintenance of Properties. 32 6.07 Maintenance of Insurance. 32 6.08
Compliance with Laws. 32 6.09 Books and Records. 32 6.10 Inspection Rights. 32
6.11 Use of Proceeds. 32 ARTICLE VII.  NEGATIVE CONVENANTS 33 7.01 Liens. 33
7.02 Indebtedness. 34 7.03 Subsidiary Indebtedness. 34 7.04 Fundamental Changes.
35 7.05 Change in Nature of Business. 36 7.06 Transactions with Affiliates. 36
7.07 Burdensome Agreements. 36 7.08 Use of Proceeds. 37 7.09 Total Debt to
Capitalization Ratio. 37 ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES 37 8.01
Events of Default. 37 8.02 Remedies Upon Event of Default. 39 8.03 Application
of Funds. 40 ARTICLE IX.  AGREEMENT AMONG LENDERS 40 9.01 Appointment and
Authorization of Administrative Agent. 40 9.02 Delegation of Duties. 41 9.03
Liability of Agent-Related Persons. 41 9.04 Reliance by Administrative Agent. 41
9.05 Notice of Default. 42 9.06 Credit Decision; Disclosure of Information by
Administrative Agent and Syndication Agent. 42 9.07 Indemnification of
Agent-Related Persons. 42 9.08 Administrative Agent in its Individual Capacity.
43 9.09 Successor Administrative Agent. 43 9.10 Administrative Agent May File
Proofs of Claim. 43 9.11 Other Agents; Joint Book Runners, Joint Lead Arrangers.
44 ARTICLE X.  MISCELLANEOUS 44 10.01 Amendments, Etc. 44 10.02 Notices and
Other Communications; Facsimile Copies. 45 10.03 No Waiver; Cumulative Remedies.
46 10.04 Attorneys' Fees, Expenses and Taxes. 46 10.05 Indemnification by the
Borrower. 47 10.06 Payments Set Aside. 47 10.07 Successors and Assigns. 48 10.08
Confidentiality. 50 10.09 Set-off. 51 10.10 Interest Rate Limitation. 51 10.11
Counterparts. 51 10.12 Integration. 51 10.13 Survival of Representations and
Warranties. 52 10.14 Severability. 52 10.15 Foreign Lenders. 52 10.16 Removal
and Replacement of Lenders. 53 10.17 Governing Law. 54 10.18 Waiver of Right to
Trial by Jury. 54 10.19 TIME IS OF THE ESSENCE. 54 10.20 ENTIRE AGREEMENT. 55

> > > > >  

SIGNATURE PAGES

 

SCHEDULES

> > 

2.01 Commitments and Pro Rata Shares
7.02 Existing Borrower Indebtedness and Subsidiary Indebtedness

10.02 Administrative Agent's Offices, Certain Addresses for Notices

 

EXHIBITS

> > 

Form of

A Loan Notice

B Term Conversion Election

C Term Conversion Date Certificate

D Note

E Compliance Certificate

F Assignment and Assumption

G Secretary's Certificate

H Opinion of Counsel

364-DAY revolving CREDIT AGREEMENT

THIS 364-DAY REVOLVING CREDIT AGREEMENT ("Agreement") is entered into as of
July 31, 2002, among ALLTEL CORPORATION, a Delaware corporation (the
"Borrower"), each lender from time to time party hereto (collectively, the
"Lenders" and individually, a "Lender"), BANK OF AMERICA, N.A., as the
Administrative Agent, and MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, as the Syndication Agent.

The Borrower has requested that the Lenders extend a revolving credit facility
to the Borrower in the aggregate principal amount of up to $500,000,000, and the
Lenders are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.



DEFINITIONS AND ACCOUNTING TERMS



> > 1.01    Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

Acquisitions

means, collectively, the Wireless Acquisition and the Line Acquisition, and
Acquisition means either the Wireless Acquisition or the Line Acquisition.



Acquisition Financial Statements

means the Financial Statements of the Borrower and its consolidated Subsidiaries
prepared with respect to the first fiscal quarter that ends after the
consummation of both Acquisitions.



Administrative Agent

means Bank of America in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.



Administrative Agent's Office

means the Administrative Agent's address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Administrative
Agent may from time to time notify to the Borrower and the Lenders.



Administrative Fee Agreement

has the meaning specified in Section 2.08(c).



Administrative Questionnaire

means an Administrative Questionnaire in a form supplied by Administrative
Agent.



Affiliate

means, as to any Person, any other Person directly or indirectly controlling,
controlled by, or under direct or indirect common control with, such Person. A
Person shall be deemed to be "controlled by" any other Person if such other
Person possesses, directly or indirectly, power (a) to vote 10% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
election of directors, managing general partners, or the equivalent, or (b) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.



Agent-Related Persons

means the Administrative Agent (including any successor administrative agent)
and the Syndication Agent (including any successor syndication agent), together
with each of their respective Affiliates (including, in the case of Bank of
America in its capacity as the Administrative



1

Agent, the Arranger), and the officers, directors, employees, agents, and
attorneys-in-fact of each such Persons and Affiliates.

Agreement

means this 364-Day Revolving Credit Agreement.



Applicable Rate

means the appropriate percentages per annum as set forth below, based upon the
Debt Rating, relevant fee, and Type as set forth below; provided that, from and
after the Term Conversion Date, the Applicable Rate per annum for Eurodollar
Rate Loans and Base Rate Loans shall increase by .25% for each Pricing Level:



 

Pricing Level

Debt Ratings
S&P/Moody's

Facility Fee

Eurodollar Rate

Base Rate

Utilization Fee

1

A+/A1 or higher

.080%

.145%

0%

.075%

2

A/A2

.100%

.225%

0%

.100%

3

A-/A3

.125%

.325%

0%

.125%

4

BBB+/Baa1

.150%

.400%

0%

.150%

5

BBB/Baa2 or lower

.175%

.625%

0%

.200%













Debt Rating

means, as of any date of determination, the rating as determined by either S&P
or Moody's (collectively, the "Debt Ratings") of the Borrower's
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
Pricing Level that is one level higher than the Pricing Level of the lower Debt
Rating shall apply.



Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(v).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

Arranger

means each of Banc of America Securities LLC and Merrill Lynch & Co., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, each in its capacity as joint lead
arranger and joint book runner.



Assignment and Assumption

means an Assignment and Assumption substantially in the form of Exhibit F.



Attributable Indebtedness

means, on any date, (a) in respect of any capital lease of any Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP, and (b) in respect of any
Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.



Audited Financial Statements

means the audited Financial Statements of the Borrower and its Subsidiaries for
the fiscal year ended December 31, 2001.



 

2

Bank of America

means Bank of America, N.A. and its successors.



Base Rate

means, for any day, a fluctuating rate per annum equal to the higher of (a) the
Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
"prime rate." The "prime rate" is a rate set by Bank of America based upon
various factors including Bank of America's costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.



Base Rate Loan

means a Borrowing that bears interest based on the Base Rate.



Board

means the Board of Governors of the Federal Reserve System of the United States
of America.



Borrower

has the meaning set forth in the introductory paragraph hereto.



Borrowing

means a borrowing consisting of simultaneous Loans of the same Type and, in the
case of Eurodollar Rate Loans, having the same Interest Period made by each of
the Lenders pursuant to Section 2.01.



Business Day

means any day other than a Saturday, Sunday, or other day on which commercial
banks are authorized to close under the Laws of, or are in fact closed in,
Dallas, Texas or New York, New York, and, if such day relates to any Eurodollar
Rate Loan, means any such day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.



Capitalization

means, on any date, Total Debt plus Consolidated Net Worth.



Change of Control

means, with respect to any Person, an event or series of events by which:



(a) any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such Person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent, or other fiduciary or administrator of any such
plan), becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have "beneficial ownership" of all securities that such person or
group has the right to acquire (such right, an "option right"), if such right is
exercisable immediately or within 60 days), directly or indirectly, of 35% or
more of the equity securities of such Person entitled to vote for members of the
board of directors or equivalent governing body of such Person on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals

3

referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.

Closing Date

means the first date all the conditions precedent in Section 4.01 are satisfied
or waived in accordance with Section 4.01 (or, in the case of Section 4.01(b),
waived by the Person entitled to receive the applicable payment).



Code

means the Internal Revenue Code of 1986.



Commitment

means, as to each Lender, its obligation to make Loans to the Borrower pursuant
to Section 2.01, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be reduced or adjusted from time to time in accordance with
this Agreement.



Commitment Letter

means the Commitment Letter dated as of April 29, 2002, as extended by the
Commitment Extension Agreement dated as of June 10, 2002, among the Borrower,
the Arrangers, the Administrative Agent, and the Syndication Agent.



Compliance Certificate

means a certificate substantially in the form of Exhibit E.



Consenting Lenders

has the meaning set forth in Section 2.13(b).



Consolidated Net Worth

means, at any time, consolidated net stockholders equity of the Borrower and its
Subsidiaries, determined in accordance with GAAP.



Contractual Obligation

means, as to any Person, any provision of any security issued by such Person or
of any agreement, instrument, or other undertaking to which such Person is a
party or by which it or any of its property is bound.



Current Financials

means, at the time of any determination thereof, the more recently delivered to
the Lenders of either (a) (i) the Audited Financial Statements, and (ii) the
unaudited Financial Statements for the three-month period ended March 31, 2002,
calculated on a consolidated basis for the Borrower and its Subsidiaries, or
(b) the Financial Statements required to be delivered under Sections 6.01(a) or
(b), as the case may be.



Debt Rating

has the meaning set forth in the definition of "Applicable Rate."



Debtor Relief Laws

means the Bankruptcy Code of the United States of America, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States of America or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.



Default

means any event or condition that constitutes an Event of Default or that, with
the giving of any notice, the passage of time, or both, would be an Event of
Default.



Default Rate

means an interest rate equal to (a) with respect to Base Rate Loans, (i) the
Base Rate plus (ii) the Applicable Rate, if any, for Base Rate Loans plus (iii)
2.0% per annum, and (b) with respect to a Eurodollar Rate Loan, (i) the
Eurodollar Rate for such Eurodollar Loan plus (ii) the



4

 

Applicable Rate for Eurodollar Rate Loans plus (iii) 2.0% per annum, in each
case to the fullest extent permitted by applicable Laws.

Defaulting Lender

means any Lender that (a) has failed to fund any portion of any Loan required to
be funded by it hereunder within one Business Day of the date required to be
funded by it hereunder, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, or (c) has been deemed insolvent or become the subject of
a bankruptcy or insolvency proceeding.



Dispose

means the sale, conveyance, transfer, license, or other disposition (including
any sale and leaseback transaction) of any property by any Person.



Dollar

and $ means lawful money of the United States of America.



Eligible Assignee

has the meaning specified in Section 10.07(h).



Environmental Laws

means all Laws relating to environmental, health, safety, and land use matters
applicable to any property.



ERISA

means the Employee Retirement Income Security Act of 1974 and any regulations
issued pursuant thereto.



ERISA Affiliate

means any trade or business (whether or not incorporated) under common control
with the Borrower within the meaning of Section 414(b) or (c) of the Code (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).



ERISA Event

means (a) a Reportable Event with respect to a Pension Plan, (b) a withdrawal by
the Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer (as defined
in Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA, (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization, (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan, (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan, or (f) the imposition of any liability under Title
IV of ERISA, other than PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate.



Eurodollar Rate

means, for any Interest Period, with respect to any Eurodollar Rate Loan:



(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period; or

 

5

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall cease to be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period; or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upward to the next 1/100th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America's London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period.

Eurodollar Rate Loan

means a Borrowing that bears interest at a rate based on the Eurodollar Rate.



Event of Default

means any of the events or circumstances specified in Section 8.01.



Extension Effective Date

has the meaning set forth in Section 2.13(b).



Facility Fee

has the meaning set forth in Section 2.08(a).



Federal Funds Rate

means, for any day, the rate per annum equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upwards to the nearest 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.



Financial Statements

means balance sheets, statements of operations, and statements of cash flows
prepared in accordance with GAAP (including the notes thereto), which statements
of operations and statements of cash flows shall be in comparative form to the
corresponding period of the preceding fiscal year, and which balance sheets
shall be in comparative form to the corresponding date of the preceding fiscal
year. In addition, any annual Financial Statements must include statements of
shareholders' equity prepared in accordance with GAAP, which statements of
shareholders' equity shall be in comparative form to the prior fiscal year-end
figures.



Foreign Lender

has the meaning specified in Section 10.15.



GAAP

means generally accepted accounting principles in the United States set forth in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the



6

 United States, that are applicable to the circumstances as of the date of
determination, consistently applied. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders, and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein,
and (b) the Borrower shall provide to the Administrative Agent and the Lenders
Financial Statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

Governmental Authority

means any nation or government, any state or other political subdivision
thereof, any agency, authority, instrumentality, regulatory body, court,
administrative tribunal, central bank, or other entity exercising executive,
legislative, judicial, taxing, regulatory, or administrative powers or functions
of or pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.



Guaranty Obligation

means, as to any Person, (a) any obligation, contingent or otherwise, of such
Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of another Person (the "primary obligor") in
any manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities, or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital, or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness or other obligation of
any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person; provided that the term "Guaranty Obligation" shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guaranty Obligation shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guaranty Obligation is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.



Indebtedness

means, as to any Person at a particular time, all of the following:



(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements, or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), banker's acceptances, bank
guaranties, surety bonds, and similar instruments;

(c) net obligations of such Person under any Swap Contract in an amount equal to
the Swap Termination Value payable by such Person;

7

 

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than accounts payable, and accrued liabilities, as
each arise in the ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations; and

(g) all Guaranty Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any capital lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

Indemnified Liabilities

has the meaning set forth in Section 10.05.



Indemnitees

has the meaning set forth in Section 10.05.



Interest Payment Date

means (a) as to any Eurodollar Rate Loan, the last day of each Interest Period
applicable to such Eurodollar Rate Loan; provided that, if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates, (b) as to any Base Rate Loan, the last Business Day of
each March, June, September, and December and the Maturity Date, and (c) as to
any Loan, the date such Loan becomes due and payable in accordance with this
Agreement.



Interest Period

means, with respect to a Eurodollar Rate Loan, the period commencing on the date
such Eurodollar Rate Loan is disbursed or converted to or continued as a
Eurodollar Rate Loan and ending on the date one, two, three, or six months
thereafter, as selected by the Borrower in its Loan Notice or such other period
of nine or twelve months that is requested by the Borrower and consented to by
all the Lenders; provided that:



(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the scheduled Maturity Date.

IRS

means the United States Internal Revenue Service.



 

8

Laws

means, collectively, all international, foreign, Federal, state, and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation, or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations, and permits of, and agreements with, any Governmental Authority.



Lender

has the meaning specified in the introductory paragraph.



Lending Office

means, as to any Lender, the office or offices of such Lender described as such
on Schedule 10.02, or such other office or offices as a Lender may from time to
time notify the Borrower and the Administrative Agent.



Lien

means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority, or
other security interest or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable Laws of any jurisdiction), including the interest
of a purchaser of accounts receivable.



Line Acquisition

means the acquisition of certain access lines from Verizon South
, Inc.
pursuant to the Line Purchase Agreement.



Line Purchase Agreement

means the Asset Purchase Agreement dated as of October 31, 2001, between Newco
No. 1, Inc., now known as Kentucky ALLTEL, Inc., a Subsidiary of the Borrower,
and Verizon South, Inc.



Loan

has the meaning specified in Section 2.01, and, from and after the Term
Conversion Date, means the Term Loan.



Loan Documents

means (a) this Agreement, (b) each Note, (c) the Administrative Fee Agreement,
(d) each Loan Notice, (e) each Compliance Certificate, (f) all agreements,
documents, instruments, and certificates in favor of the Administrative Agent or
any Lender (or the Administrative Agent on behalf of Lenders) ever delivered in
connection with or under this Agreement or otherwise delivered in connection
with all or any part of the Obligations evidenced by this Agreement, and (g) all
renewals, extensions, and restatements of, and amendments and supplements to,
any of the foregoing.



Loan Notice

means a notice of (a) a Borrowing, (b) a conversion of Loans from one Type to
the other, or (c) a continuation of Eurodollar Rate Loans, in each case pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.



Material Adverse Effect

means, on any date of determination, (a) a material adverse change in the
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole, (b) a material impairment of the ability of the Borrower to perform its
obligations under any Loan Document to which it is a party, or (c) a material
adverse effect upon the legality or enforceability against the Borrower of any
Loan Document to which it is a party.



Maturity Date

means the Termination Date;
provided that
, if the Loans are converted to a Term Loan pursuant to Section 2.14, from and
after such conversion, "Maturity Date" means the first anniversary of the Term
Conversion Date.



 

9

Moody's

means Moody's Investors Service, Inc.



Multiemployer Plan

means any employee benefit plan of the type described in
Section 4001(a)(3)
of ERISA, to which the Borrower or any ERISA Affiliate makes or is obligated to
make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.



Note

means a promissory note made by the Borrower in favor of a Lender evidencing the
Loans made by such Lender, substantially in the form of
Exhibit D.



Obligations

means all advances to, and debts, liabilities, obligations, covenants, and
duties of, the Borrower arising under any and all Loan Documents or otherwise
with respect to any Loan, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, and including interest that accrues after the commencement by
or against the Borrower or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.



Organization Documents

means (a) with respect to any corporation, the certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction), (b) with respect to any limited
liability company, the certificate or articles of formation or organization and
operating agreement, and (c) with respect to any partnership, joint venture,
trust, or other form of business entity, the partnership, joint venture, or
other applicable agreement of formation or organization and any agreement,
instrument, filing, or notice with respect thereto filed in connection with its
formation with the applicable Governmental Authority in the jurisdiction of its
formation or organization, in each case as amended from time to time.



Participant

has the meaning specified in
Section 10.07(d).



PBGC

means the Pension Benefit Guaranty Corporation.



Pension Plan

means any "
employee pension benefit plan
" (as such term is defined in
Section 3(2)
of

ERISA), other than a Multiemployer Plan, that is subject to
Title IV
of ERISA and is sponsored or maintained by the Borrower or any ERISA Affiliate
or to which the Borrower or any ERISA Affiliate contributes or has an obligation
to contribute, or in the case of a multiple employer or other plan (as described
in
Section 4064(a)
of

ERISA) has made contributions at any time during the immediately preceding five
plan years.



Permitted Successor Corporation means any corporation (other than the Borrower)
that is the survivor of a merger or consolidation with the Borrower, so long as:

(a) immediately after giving effect to such merger or consolidation, such
surviving corporation shall have then-effective debt ratings (or implied debt
ratings) published by Moody's and S&P applicable to such surviving corporation's
senior, unsecured, non-credit-enhanced, long term debt, equal to or higher than
BBB- by S&P and Baa3 by Moody's;

(b) such surviving corporation shall be a corporation organized and existing
under the laws of the United States of America, any state thereof or the
District of Columbia, and shall expressly assume all of the Borrower's
obligations for the due and punctual payment of the Obligations and the
performance or observance of the Loan Documents;

 

10

(c) the Borrower shall have delivered to the Administrative Agent a certificate
signed by a Responsible Officer of the Borrower stating that such surviving
corporation complies with the requirements for a Permitted Successor Corporation
set forth in this definition and that such merger or consolidation is permitted
under Section 7.04;

(d) no Change of Control shall have occurred as a result of such merger or
consolidation; and

(e) on and prior to the closing of any such merger or consolidation, such merger
and consolidation shall have been approved and recommended by the Board of
Directors of the Borrower.

Person

means any individual, trustee, natural person, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, association, bank, business association, firm,
joint venture, Governmental Authority, or other entity.



Plan

means any "
employee benefit plan
" (as such term is defined in
Section 3(3)
of

ERISA) established by the Borrower or, with respect to any such plan that is
subject to
Section 412
of the Code or
Title IV
of ERISA, any
ERISA Affiliate.



Principal Debt means, on any date of determination, the aggregate outstanding
principal amount of all Borrowings, after giving effect to any Borrowings,
prepayments, or repayments occurring on such date.

Pro Rata Share

means, with respect to each Lender, unless expressly specified herein, (a) with
respect to an amount to be loaned or otherwise paid by such Lender hereunder, a
reduction of the Total Commitment, a payment of the Facility Fee to such Lender,
or a determination of the Voting Percentage of such Lender, in each case at any
time prior to the earlier of the Termination Date or the Term Conversion Date, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Commitment of such Lender at such
time and the denominator of which is the amount of the Total Commitment at such
time, (b) with respect to an amount to be paid by such Lender hereunder or a
payment of the Facility Fee to such Lender, in each case on or after the earlier
of the Termination Date or the Term Conversion Date, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Principal Debt owed to such Lender at such time and the
denominator of which is the amount of the aggregate Principal Debt owed to all
Lenders at such time, and (c) with respect to an amount to be paid to or for the
account of such Lender (other than the Facility Fee) at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Principal Debt owed to such Lender at
such time and the denominator of which is the amount of the Principal Debt owed
to all Lenders at such time. 



Register

has the meaning set forth in
Section 10.07(c).



Reportable Event

means any of the events set forth in
Section 4043(c)
of

ERISA, other than events for which the 30 day notice period has been waived.



Required Lenders

means, as of any date of determination, at least two Lenders whose Voting
Percentages aggregate more than 50%.



11

 

Responsible Officer

means the chairman, the chief executive officer, the president, the chief
operating officer, any executive vice president, the chief financial officer, or
the treasurer of the Borrower. Any document delivered hereunder that is signed
by a Responsible Officer of the Borrower shall be conclusively presumed to have
been authorized by all necessary corporate, partnership, and/or other action on
the part of the Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of the Borrower.



S&P

means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc.



Subsidiary

of a Person means a corporation, partnership, joint venture, limited liability
company, or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such Person.
Unless otherwise specified, all references herein to a "
Subsidiary
" or to "
Subsidiaries
" shall refer to a Subsidiary or Subsidiaries of the Borrower.



Swap Contract

means (a) any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a "
Master Agreement
"), including any such obligations or liabilities under any Master Agreement.



Swap Termination Value

means, in respect of any one or more Swap Contracts, after taking into account
the effect of any legally enforceable netting agreement relating to such Swap
Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in the
preceding
clause (a)
the amount(s) determined as the mark-to-market value(s) for such Swap Contracts,
as determined based upon one or more readily available quotations provided by
any recognized dealer in such Swap Contracts (which may include any Lender).



Syndication Agent

means Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
in its capacity as the Syndication Agent, or any successor syndication agent.



Synthetic Lease Obligation

means any synthetic lease, tax retention operating lease, off-balance sheet
loan, or similar off-balance sheet financing product where such transaction is
considered borrowed money indebtedness for tax purposes but is classified, for
accounting purposes, as an operating lease, rather than a capital lease.



Term Conversion Date

means the date upon which the Principal Debt is converted to a Term Loan in
accordance with
Section 2.14
.



 

12

Term Conversion Election

has the meaning set forth in
Section 2.14(a)
.



Term Loan

means the Principal Debt from and after the Term Conversion Date.



Termination Date

means the
earlier
of either (a) July 30, 2003, as such date may be extended pursuant to and in
accordance with
Section 2.13
, or (b) the effective date of any other termination or cancellation of the
Lenders' Commitments to lend under and in accordance with this Agreement.



Total Commitment

means, on any date of determination, the
sum
of all Commitments then in effect for all the Lenders (as the same may have been
reduced or canceled as provided in the Loan Documents).



Total Debt means (without duplication) all Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis, but excluding any Indebtedness described
in clause (c) of the definition of "Indebtedness" in this Section 1.01.

Type

means a Borrowing's character as a Base Rate Loan or a Eurodollar Rate Loan.



Unfunded Pension Liability

means the excess of a Pension Plan's benefit liabilities under
Section 4001(a)(16)
of

ERISA, over the current value of that Pension Plan's assets, determined in
accordance with the assumptions used for funding the Pension Plan pursuant to
Section 412
of the Code for the applicable plan year.



Utilization Fee

has the meaning set forth in
Section 2.08(b).



Voting Percentage

means, as to any Lender, (a) at any time prior to the earlier of the Termination
Date or the Term Conversion Date, such Lender's Pro Rata Share and (b) at any
time from and after the earlier of the Termination Date or the Term Conversion
Date, the percentage (carried out to the ninth decimal place) which (i) the
Principal Debt owed to such Lender bears to (ii) the Principal Debt owed to all
Lenders;
provided that
any Defaulting Lender's Voting Percentage shall be deemed to be -0-, and the
respective Pro Rata Shares and Voting Percentages of the other Lenders shall be
recomputed for purposes of this definition and the definition of "
Required Lenders
" without regard to such Defaulting Lender's Commitment or the Principal Debt
owed to such Defaulting Lender.



Wireless Acquisition

means the acquisition of certain wireless assets from CenturyTel Inc. pursuant
to the Wireless Purchase Agreement.



Wireless Purchase Agreement

means the Stock Purchase Agreement dated as of March 19, 2002, between ALLTEL
Communications, Inc. and CenturyTel Inc.



> > 1.02  Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words "herein" and "hereunder" and words of similar import when used
in any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

 

13

(ii) Unless otherwise specified herein, Article, Section, Exhibit, and Schedule
references are to this Agreement.

(iii) The term "including" is by way of example and not limitation.

(iv) The term "documents" includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements, and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

                    1.03    Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

                    1.04    Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

                    1.05    References to Agreements and Laws.

> Unless otherwise expressly provided herein, (a) references to Organization
> Documents, agreements (including the Loan Documents), and other contractual
> instruments shall be deemed to include all subsequent amendments,
> restatements, extensions, supplements, and other modifications thereto, but
> only to the extent that such amendments, restatements, extensions,
> supplements, and other modifications are not prohibited by any Loan Document,
> and (b) references to any Law shall include all statutory and regulatory
> provisions consolidating, amending, replacing, supplementing, or interpreting
> such Law.

ARTICLE II.

THE COMMITMENTS and LOANS

                    2.01    Loans.


Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a "Loan") to the Borrower from time to
time, on any Business Day from the Closing Date to the Termination Date, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender's Commitment; provided that, after giving effect to any Borrowing, (i)
the aggregate Principal Debt shall not exceed the Total Commitment, and (ii) the
Principal Debt owed to any Lender shall not exceed such Lender's Commitment.
Within the limits of each Lender's Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.03, and reborrow under this Section 2.01. Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.

 

14

2.02    Borrowings, Conversions, and Continuations of Loans.



(a) Each Borrowing, each conversion of Borrowings from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower's
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
10:00 a.m., Dallas, Texas time, (i) three Business Days prior to the requested
date of any Borrowing of, conversion to, or continuation of Eurodollar Rate
Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii)
on the requested date of any Borrowing of Base Rate Loans; provided that, if the
Borrower wishes to request Eurodollar Rate Loans having an Interest Period other
than one, two, three, or six months in duration as provided in the definition of
"Interest Period," the applicable notice must be received by the Administrative
Agent not later than 10:00 a.m., Dallas, Texas time, four Business Days prior to
the requested date of Borrowing, conversion, or continuation. Each such
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of, or conversion to, Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Borrowings from one Type to the other,
or a continuation of Borrowings as the same Type, (ii) the requested date of the
Borrowing, conversion, or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted, or
continued, (iv) the Type of Borrowings to be borrowed or to which existing
Borrowings are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Borrowing in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Borrowing shall be
made or continued as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable
Borrowings, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in the
preceding subsection (a). Each Lender shall make its Pro Rata Share of each
Borrowing available to the Administrative Agent in immediately available funds
at the Administrative Agent's Office not later than 12:00 noon, Dallas, Texas
time, on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02, the
Administrative Agent shall make all funds so received available to the Borrower
no later than 2:00 p.m. Dallas, Texas time in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default or Event of Default, no Borrowings
may be requested as, converted to, or continued as Eurodollar Rate Loans without
the consent of the Required Lenders, and the Required Lenders may

15

demand that any or all of the then outstanding Eurodollar Rate Loans be
converted immediately to Base Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America's prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Borrowings from
one Type to the other, and all continuations of Borrowings as the same Type,
there shall not be more than 8 Interest Periods in effect on any day with
respect to Borrowings.

                    2.03    Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay the Loans, in whole or in part, without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 10:00 a.m., Dallas, Texas time, (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans, and (B)
on the date of prepayment of Base Rate Loans, (ii) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof, or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice and of the amount
of such Lender's Pro Rata Share of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts then due and payable
pursuant to Section 3.05. Each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Pro Rata Shares.

(b) If, for any reason, the Principal Debt at any time exceeds the Total
Commitment then in effect, the Borrower shall immediately prepay the Loans in an
aggregate amount equal to such excess.

                    2.04    Reduction or Termination of Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the Total
Commitment, or permanently reduce the Total Commitment to an amount not less
than the then outstanding Principal Debt; provided that (i) any such notice
shall be received by the Administrative Agent not later than 10:00 a.m., Dallas,
Texas time, five Business Days prior to the date of termination or reduction,
and (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof. The
Administrative Agent shall promptly notify the Lenders of any such notice of
reduction or termination of the Total Commitment. Once reduced in accordance
with this Section 2.04, the Total Commitment may not be increased. Any reduction
of the Total Commitment shall be applied to the Commitment of each Lender
according to its Pro Rata Share.



> > 2.05    Change of Control.
> > 
> > The Borrower shall give the Administrative Agent and each Lender written
> > notice of a Change of Control with respect to the Borrower no later than two
> > Business Days after a Responsible Officer of the Borrower has knowledge of
> > such Change of Control. No later than 30 days 
> > 
> > 16
> > 
> >  
> > 
> > after the giving by the Borrower of such notice, each Lender shall have the
> > right, in its sole discretion, to notify the Borrower in writing (with a
> > copy to the Administrative Agent) of its election to terminate all of its
> > Commitment hereunder, to require a mandatory prepayment of all Obligations
> > owed to such Lender, and to cease to be a Lender party hereto, which
> > commitment termination and mandatory prepayment shall occur on the 30th day
> > after such notice is received by the Borrower. If a Change of Control
> > occurs, the Borrower shall have no right to make any new Borrowings unless
> > and until the Commitments of all Lenders that elect to terminate their
> > Commitments pursuant to this Section 2.05 have been terminated, and all
> > Obligations owing to such Lenders have been paid in full. The Borrower shall
> > have the right to replace each terminating Lender pursuant to Section 10.16,
> > which replacement shall occur on or before the date such terminating
> > Lender's Commitment would have been terminated pursuant to this
> > Section 2.05.

                    2.06    Repayment of Principal Debt.

The Borrower shall repay to the Lenders on the Maturity Date the aggregate
Principal Debt outstanding on such date.

                    2.07    Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate, and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) While any Event of Default exists or after acceleration, the Borrower shall
pay interest on the principal amount of all outstanding Obligations (including
past due interest) at a fluctuating interest rate per annum at all times equal
to the Default Rate to the fullest extent permitted by applicable Laws. Accrued
and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

                    2.08    Fees.

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender, in accordance with its Pro Rata Share, a facility fee
(the "Facility Fee") equal to the Applicable Rate (applied on a per diem basis)
times the actual daily amount of the Total Commitment, regardless of usage (or
if the Total Commitment has been terminated or the Term Conversion Date has
occurred, on the Principal Debt). The Facility Fee shall accrue at all times
from the Closing Date until the date the Principal Debt has been paid in full
and the Total Commitment has been terminated and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September,
and December, commencing with the first such date to occur after the Closing
Date, and ending on the date both the Principal Debt has been paid in full and
the Total Commitment has been terminated. The Facility Fee shall be calculated
quarterly in arrears, in accordance with Section 2.09, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate (on a per diem basis)
separately for each period during such quarter that such Applicable Rate was in
effect. The Facility Fee shall accrue at all times, including at any time during
which one or more of the conditions in Article IV is not met.

 

17

(b) Utilization Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender, in accordance with its Pro Rata Share, a utilization fee
(the "Utilization Fee") equal to the Applicable Rate (applied on a per diem
basis) times the actual daily aggregate Principal Debt; provided that (i) prior
to the earlier of the Termination Date or the Term Conversion Date, the
Utilization Fee shall be payable only in respect of each day that such aggregate
Principal Debt exceeds 50% of the Total Commitment, and (ii) on and after the
earlier of the Termination Date or the Term Conversion Date, the Utilization Fee
shall be payable only in respect of each day that such aggregate Principal Debt
exceeds 50% of the Total Commitment in existence on the Business Day immediately
prior to the termination of the Total Commitment (whether on the Termination
Date or the Term Conversion Date). The Utilization Fee shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September,
and December, commencing with the first such date to occur after the Closing
Date, and ending on the date both the Principal Debt has been paid in full and
the Total Commitment has been terminated. The Utilization Fee shall be
calculated quarterly in arrears in accordance with Section 2.09, and if there is
any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate (on a per diem basis)
separately for each period during such quarter that such Applicable Rate was in
effect. The Utilization Fee shall accrue at all times, including at any time
during which one or more of the conditions in Article IV is not met.

(c) Other Fees. The Borrower shall pay to the Administrative Agent (for its own
account) the fees described in the letter agreement dated April 29, 2002 (as
thereafter amended or modified from time to time, the "Administrative Fee
Agreement"), between the Borrower and the Administrative Agent, which payments
shall be made on the dates and in the amounts specified in such Administrative
Fee Agreement.

                    2.09    Computation of Interest and Fees.

Computation of interest on Base Rate Loans shall be calculated on the basis of a
year of 365 or 366 days, as the case may be, and the actual number of days
elapsed. Computation of all other types of interest and all fees shall be
calculated on the basis of a year of 360 days and the actual number of days
elapsed, which results in a higher yield to the payee thereof than a method
based on a year of 365 or 366 days. Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid; provided that
any Loan that is repaid on the same day on which it is made shall bear interest
for one day.

                    2.10    Evidence of Debt.

The Borrowings made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Borrowings made by the Lenders to the Borrower and the
interest and payments thereon. Any failure so to record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Borrowings. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note which shall evidence such Lender's
Loans, in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, and
maturity of its Loans and payments with respect thereto.

 

18

                    2.11    Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment, or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent's Office in
Dollars and in immediately available funds not later than 12:00 noon, Dallas,
Texas time, on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender's Lending Office. All payments received by the Administrative Agent
after 12:00 noon, Dallas Texas time, shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

(b) Subject to the definition of "Interest Period," if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available
funds, at the Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the "Compensation
Period") at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender's Loan, included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent's demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (c) shall be conclusive, absent manifest error.

 

19

(d) If any Lender makes available to the Administrative Agent funds for any
Loans to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Loans set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loans on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loans.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loans in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.



                    2.12    Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of any Loan made by it any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) by or for the
account of the Borrower in excess of its Pro Rata Share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause the
Lenders to share the excess payment in respect of such Loan in accordance with
their Pro Rata Shares; provided that, if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 10.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender's ratable share (according to the proportion of (i) the amount of
such paying Lender's required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered without
further interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.12 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.12 shall from and after such purchase have the right to give all
notices, requests, demands, directions, and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

                    2.13    Extension of Termination Date.

(a) Not earlier than 60 days prior to, nor later than 45 days prior to, the
Termination Date then in effect, the Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), request a
364-day extension of the Termination Date then in effect. No later than 30 days
after the giving by the Borrower of such notice to the Administrative Agent,
each Lender shall notify the Administrative Agent whether or not it consents to
such extension (which consent may be given or withheld in such Lender's sole and
absolute discretion and, if given, shall not become irrevocable until the 30th
day prior to the Termination Date then in effect). Any Lender not responding
within the above

20

 

 

time period shall be deemed not to have consented to such extension. The
Administrative Agent shall promptly, and in any event not less than 15 days
prior to the Termination Date then in effect, notify the Borrower and the
Lenders of the Lenders' responses. If any Lender declines, or is deemed to have
declined, to consent to such extension, the Borrower may cause any such Lender
to be replaced as a Lender pursuant to Section 10.16 at any time prior to the
Termination Date then in effect.

(b) The Termination Date shall be extended only if all Lenders (after giving
effect to any replacements of the Lenders permitted herein) (the "Consenting
Lenders") have consented thereto. If so extended, the Termination Date, as to
the Consenting Lenders, shall be extended to a date 364 days from the
Termination Date then in effect, effective as of the Termination Date then in
effect (such existing Termination Date being the "Extension Effective Date").
The Administrative Agent and the Borrower shall promptly confirm to the Lenders
such extension and the Extension Effective Date. As a condition precedent to
such extension, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the Extension Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower certifying (which certification shall be true and correct) that, before
and after giving effect to such extension, (A) the representations and
warranties contained in Article V and each Compliance Certificate are true and
correct on and as of the Extension Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct as of such earlier date, and (B) no
Default or Event of Default exists.

(c) This Section 2.13 shall supersede any provisions in Section 10.01 to the
contrary.

                    2.14    Conversion to Term Loan.

> The Borrower shall have the option to convert the Principal Debt outstanding
> on the Termination Date (after giving effect to any repayments on the
> Termination Date) to a Term Loan maturing one year after the Term Conversion
> Date. From and after such conversion, the Term Loan may be prepaid but not
> reborrowed. Such Term Loan Conversion is subject to and on the terms and
> conditions set forth below:
> 
> (a) No sooner than 90 days (and not later than 10 days) preceding the
> Termination Date, the Borrower shall deliver to the Administrative Agent a
> Term Conversion Election in the form of Exhibit B (a "Term Conversion
> Election"), which shall (i) specify the Borrower's election to convert the
> Principal Debt to a Term Loan on the Term Conversion Date, (ii) specify the
> amount of Principal Debt to be converted to a Term Loan on the Term Conversion
> Date, and (iii) certify that no Default or Event of Default exists on the date
> the Term Conversion Request is delivered.
> 
> (b) As a condition precedent to such conversion, the Borrower shall deliver to
> the Administrative Agent a certificate of the Borrower in the form of
> Exhibit C dated as of the Term Conversion Date (in sufficient copies for each
> Lender) signed by a Responsible Officer of the Borrower and certifying (which
> certification shall be true and correct) that, before and after giving effect
> to such conversion, (A) the representations and warranties contained in
> Article V (other than Sections 5.04, 5.05(b), 5.06, 5.07(a), and 5.09) and
> each Compliance Certificate are true and correct on and as of the Term
> Conversion Date, except to the extent that such representations and warranties
> specifically refer to an earlier date, in which case they were true and
> correct as of such earlier date, and (B) no Default or Event of Default
> exists.

21

 

ARTICLE III.

TAXES, YIELD, PROTECTION AND ILLEGALITY

                    3.01    Taxes.


(a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings, or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income (including branch profits tax), and franchise taxes imposed
on it by the United States government or other jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or transacts business (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings, or similar charges, and liabilities being hereinafter referred to
as "Taxes"). If the Borrower shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), each of the
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Borrower shall
furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court, or documentary taxes and similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement, or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as "Other Taxes").

(c) If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, as the
case may be, at the time interest is paid, such additional amount that the
Administrative Agent or such Lender specifies as necessary to preserve the
after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Administrative Agent or such Lender would have
received if such Taxes or Other Taxes had not been imposed.

 

(d) The Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 3.01) paid by the Administrative Agent and such Lender, (ii) amounts
payable under the preceding subsection (c) and (iii) any liability (including
additions to tax, penalties, interest, and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payment under this subsection (d) shall be made within 30 days after the date
the Lender or the Administrative Agent makes a demand therefor.

(e) If the Administrative Agent or any Lender receives a refund specifically in
respect of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.01, it shall within 30 days from the date

22

of such receipt pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of such Administrative
Agent or any Lender and without interest (other than interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of such Administrative Agent or any Lender, agrees to
repay the amount paid over to the Borrower (plus penalties and interest) to such
Administrative Agent or any Lender in the event such Administrative Agent or any
Lender is required to repay such refund to such Governmental Authority.

 

                    3.02    Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain, or fund Eurodollar Rate Loans, or
materially restricts the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the applicable offshore Dollar market, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay interest on the amount so
prepaid or converted. Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.

                    3.03    Inability to Determine Rates.

If the Administrative Agent determines, in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, that (a) Dollar
deposits are not being offered to banks in the applicable Dollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) Required
Lenders determine that for any reason adequate and reasonable means do not exist
for determining the Eurodollar Rate for any required Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) that the Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to the Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly notify the Borrower
and each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing,
conversion, or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

                    3.04    Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurodollar Rate Loans.

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender's reasonable
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding, or maintaining Eurodollar Rate Loans, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this subsection (a) any such
increased costs or reduction in amount

23

 

resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements contemplated by
Section 3.04(c), then from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or reasonable
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender's obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender's desired return on capital), then from time to time upon demand of
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction.

(c) At any time and as long as any Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as "Eurocurrency liabilities"), the Borrower
shall pay to such Lender additional costs on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Eurodollar Rate Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Eurodollar Rate Loan; provided
that the Borrower shall have received at least 15 days' prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 15 days from receipt of
such notice. Each Lender represents to the Borrower that as of the Closing Date
it is not required to maintain reserves with respect to Eurocurrency
Liabilities; provided that such representation (i) does not apply to any date
after the Closing Date and (ii) is not made by any Lender that is not party to
this Agreement on the Closing Date.

(d) With respect to each demand by a Lender under this Section 3.04, no Lender
shall have the right to demand compensation under this Section 3.04 for any
period which is 90 days prior to the date such Lender gives such demand for
compensation to the Borrower.

                    3.05    Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost, or expense incurred by it as a result of:

(a) any continuation, conversion, payment, or prepayment of any Borrowing other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Borrowing (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue, or convert any Borrowing
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.16, including any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds

24

obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the applicable London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

 

                    3.06    Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender to the Borrower,
claiming compensation under this Article III and setting forth in reasonable
detail the additional amount or amounts to be paid to it hereunder and the basis
for the claim, shall be conclusive in the absence of manifest error. In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.

(b) Upon any Lender's making a claim for compensation under Section 3.01 or
3.04, the Borrower may remove or replace such Lender in accordance with Section
10.16.    

                    3.07    Survival.

> All of the Borrower's obligations under this Article III shall survive
> termination of the Commitments and payment in full of all the other
> Obligations.

ARTICLE IV.

CONDITIONS PRECEDENT

                    

                    4.01    Conditions to Closing.



This Agreement shall not become effective unless the following conditions
precedent are satisfied:

(a) Unless waived by all the Lenders, the Administrative Agent's receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals), each of which shall be dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date):

(i) counterparts of this Agreement, sufficient in number for distribution to the
Administrative Agent, each Lender, and the Borrower, executed by the
Administrative Agent, the Syndication Agent, each Lender, and the chairman or
chief executive officer and president of the Borrower;

(ii) A Note executed by a Responsible Officer of the Borrower in favor of each
Lender requesting such a Note, in a principal amount equal to such Lender's
Commitment;

(iii) a Secretary's Certificate in the form of Exhibit G, signed by the
Responsible Officers named therein;

(iv) Certificates evidencing the good standing of the Borrower in the states of
Arkansas, Delaware, Georgia, and Ohio;

25

(v) a certificate signed by a Responsible Officer of the Borrower certifying (A)
that there has been no change, occurrence, or development since the date of the
Audited Financial Statements, which has or could be reasonably expected to have
a material adverse effect on the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise), or prospects of the
Borrower and its Subsidiaries taken as a whole, and (B) the current Debt Ratings
(which Debt Rating must be a minimum of BBB+/Baa1 by both S&P and Moody's,
respectively) and further certifying that neither rating agency has indicated
that such Debt Ratings would be downgraded below BBB+/Baa1, after giving effect
to the execution of the Loan Documents and any Acquisition closed on or before
the Closing Date;

(vi) an opinion of counsel to the Borrower in the form of Exhibit H; and

(vii) such other assurances, certificates, documents, consents, or opinions, in
form and substance reasonably satisfactory to the Administrative Agent, as the
Administrative Agent or the Required Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
attorneys' fees and expenses of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
attorneys' fees and expenses of counsel to the Administrative Agent as shall
constitute its reasonable estimate of the attorneys' fees and expenses of
counsel to the Administrative Agent incurred or to be incurred by it through the
closing proceedings; provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent.

(d) The representations and warranties of the Borrower contained in Article V
shall be true and correct on and as of the Closing Date.

(e) The Closing Date shall have occurred on or before July 31, 2002.

                    4.02    Conditions to all Loans.

> The obligation of each Lender to honor any Loan Notice (other than a Loan
> Notice requesting only a conversion of Loans to the other Type, or a
> continuation of Eurodollar Rate Loans) on or after the Closing Date is subject
> to the satisfaction of the following conditions precedent:
> 
> (a) The representations and warranties of the Borrower contained in Article V
> (other than Sections 5.04, 5.05(b), 5.06, 5.07(a), and 5.09, unless such Loan
> Notice is requested to be honored on the date of the Closing Date) and each
> Compliance Certificate shall be true and correct on and as of the date of such
> Loans, except to the extent that such representations and warranties
> specifically refer to an earlier date, in which case they shall be true and
> correct as of such earlier date;
> 
> (b) No Default or Event of Default shall exist, or would result from such
> proposed Loan;
> 
> (c) The Administrative Agent shall have received a Loan Notice in accordance
> with the requirements hereof; and
> 
> (d) All fees and expenses due and payable on or prior to the date of such Loan
> shall have been paid.
> 
> 26
> 
>  
> 
> Each Loan Notice (other than a Loan Notice requesting only a conversion of a
> Borrowing to the other Type or a continuation of a Eurodollar Rate Loan)
> submitted by the Borrower shall be deemed to be a representation and warranty
> that the conditions specified in this Section 4.02 have been satisfied on and
> as of the date of the applicable Loans.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

> The Borrower represents and warrants to the Administrative Agent and the
> Lenders that:

                    5.01    Existence, Qualification, and Power; Compliance with
Laws.

The Borrower and each of its Subsidiaries (a) is an entity duly organized or
formed, validly existing, and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all governmental licenses, authorizations, consents, and
approvals to own its assets and to carry on its business, (c) is duly qualified
and is licensed and in good standing under the Laws of each jurisdiction where
its ownership, lease, or operation of properties or the conduct of its business
requires such qualification or license, and (d) is in compliance with all Laws,
except in each case referred to in clauses (b), (c), or (d) of this Section
5.01, to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

                    5.02    Authorization; No Contravention.

The execution, delivery, and performance by the Borrower of each Loan Document,
(a) have been duly authorized by all necessary corporate or other organizational
action and do not and will not (i) contravene the terms of any of the Borrower's
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, any material Contractual
Obligation to which the Borrower is a party or any order, injunction, writ, or
decree of any Governmental Authority to which the Borrower or its property is
subject, or (iii) violate any Law, and (b) require no consent, approval, or
authorization from any Person which has not been obtained.

                    5.03    Governmental Authorization.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery, or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document.

                    5.04    Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been duly executed and delivered by the Borrower. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid, and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by general principles of equity and applicable Debtor Relief Laws.

                    5.05    Financial Statements; No Material Adverse Effect.

(a) The Current Financials (i) were prepared in accordance with GAAP throughout
the period covered thereby, except as otherwise expressly noted therein, (ii)
fairly present, in all material respects, the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP throughout the
period covered thereby, except as otherwise expressly noted therein, and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments, and Indebtedness in accordance with GAAP
throughout the period covered thereby; and

 

27

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.



                    5.06    Litigation.

There are no actions, suits, proceedings, investigations, claims, or disputes
pending or, to the knowledge of the Borrower after due inquiry, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues which (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the lending transactions
contemplated hereby, or (b) either individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.

                    5.07    No Default.

(a) Neither the Borrower nor any Subsidiary is in default under or with respect
to any Contractual Obligation which could, either individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect; and (b) no
Default or Event of Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

                    5.08    Ownership of Property; Liens.

Each of the Borrower and each Subsidiary has good and marketable title in fee
simple to, or valid leasehold interests in, all real property and good title to
all of their respective other properties, except for such defects in title as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of the Borrower and its Subsidiaries is
subject to no Liens, other than the presently existing and future Liens
permitted by Section 7.01.

                    5.09    Environmental Compliance.

The Borrower and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrower has reasonably concluded that such Environmental Laws and claims
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

                    5.10    Taxes.

The Borrower and its Subsidiaries have filed all federal, state, and other
material tax returns and reports required to be filed, and have paid all
material federal, state, and other taxes, assessments, fees, and other
governmental charges levied or imposed upon them or their properties, income, or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.    

> > 5.11    ERISA Compliance. Except to the extent that any such event,
> > condition, claim, action, lawsuit, violation, prohibited transaction,
> > application, contribution, or liability, individually or when aggregated
> > with any other event, condition, claim, action, lawsuit, violation,
> > prohibited transaction, application, contribution, or liability contemplated
> > by this Section 5.11, would not reasonably be expected to result in a
> > Material Adverse Effect or liabilities (individually or in the aggregate)
> > exceeding $250,000,000:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other Federal or state Laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the

28

Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan. There has been no prohibited transaction or violation of
the fiduciary responsibility rules with respect to any Plan which is continuing.

(c) (i) No ERISA Event has occurred and is continuing or is reasonably expected
to occur, (ii) no Pension Plan has any Unfunded Pension Liability, (iii) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA), other
than such liabilities which have been discharged on or prior to the Closing
Date, (iv) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan, other than such liabilities which have been discharged on or prior to the
Closing Date, and (v) neither the Borrower nor any ERISA Affiliate has engaged
and is continuing to engage in a transaction that could be subject to Sections
4069 or 4212(c) of ERISA.

                    5.12    Margin Regulations; Investment Company Act; Public
Utility Holding Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board), or extending credit
for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of any Borrowing, not more than 25% of the value of
the assets (either of the Borrower only or of the Borrower and its Subsidiaries
on a consolidated basis) subject to the provisions of Sections 7.01 or 7.04 will
be margin stock.

(b) None of the Borrower, any "Affiliate" (as defined in the Public Utility
Holding Company Act of 1935, and excluding any natural Persons) of the Borrower,
or any Subsidiary (i) is a "holding company" within the meaning of the Public
Utility Holding Company Act of 1935, or (ii) is or is required to be registered
as an "investment company" under the Investment Company Act of 1940.

                    5.13    Rank of Debt.

The Obligations are "Senior Debt" and will constitute direct, unconditional, and
general obligations of the Borrower ranking prior to or pari passu in all
respects with all of the Borrower's other Indebtedness, except as permitted by
Section 7.01.

                    5.14    Disclosure.

> No representation or warranty made by the Borrower in any Loan Document
> (excluding Financial Statements, which are addressed in Section 5.05) contains
> any untrue statement of a material fact. There is no fact known to the
> Borrower which could reasonably be expected to have a Material Adverse Effect
> and which has not been disclosed to the Lenders in writing.

 

29

ARTICLE VI.
AFFIRMATIVE COVENANTS

> So long as any Lender shall have any Commitment hereunder or any Loan or
> Obligation shall remain unpaid or unsatisfied, the Borrower shall, and shall
> (except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03,
> 6.04(a), and 6.11) cause each Subsidiary to:

                    6.01    Financial Statements.

Deliver to the Administrative Agent:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower, Financial Statements showing the consolidated
financial condition and results of operations of the Borrower and its
Subsidiaries as at the end of such fiscal year, accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any "going concern" or like qualification or exception
or any qualification or exception as to the scope of the audit nor to any
qualifications and exceptions not reasonably acceptable to the Administrative
Agent; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower,
Financial Statements showing the consolidated financial condition and results of
operations of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income and cash flows for
such fiscal quarter and for the portion of the Borrower's fiscal year then
ended, all in reasonable detail and certified by a Responsible Officer of the
Borrower as fairly presenting, in all material respects, the financial
condition, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

                    6.02    Certificates; Other Information.

Deliver to the Administrative Agent (or otherwise make available to the Lenders
in the case of subsection (d) below):

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary for their report and opinion thereon no knowledge was obtained of any
Default or Event of Default under Sections 8.01(a) or (b) (but only to the
extent Section 8.01(b) relates to the covenant in Section 7.09), or, if any such
Default or Event of Default shall exist, stating the nature and status of such
event;

(b) concurrently with the delivery of the Financial Statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(c) promptly after the same are available, copies (which may be delivered in an
electronic format satisfactory to the Administrative Agent) of each of the
following documents of the Borrower not otherwise required to be delivered to
the Administrative Agent pursuant to this Agreement:

(i) proxy statements and annual reports to shareholders;

(ii) annual reports on Form 10-K; and

(iii) quarterly reports on Form 10-Q;

 

30

(d) promptly after the same are available, copies (which may be made available
in an electronic format satisfactory to the Administrative Agent) of each
current report on Form 8-K and transaction statement on Schedule TO, 13D or
13E-3 that the Borrower may file under the Securities Exchange Act of 1934; and

(e) as soon as reasonably practicable, such additional information, in form and
detail reasonably satisfactory to the Administrative Agent or the Lender
requesting the information regarding the business, financial, or corporate
affairs of the Borrower or any Subsidiary, or compliance with the terms of the
Loan Documents, as the Administrative Agent or any Lender may from time to time
reasonably request by written notice to the Borrower.

                    6.03    Notices.

Notify the Administrative Agent no later than five Business Days after a
Responsible Officer of the Borrower has knowledge:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted in a Material Adverse Effect or would
reasonably be expected to have a Material Adverse Effect;

(c) of any litigation, investigation, or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any Environmental Law, (i) in which the
amount involved exceeds $250,000,000, or (ii) in which injunctive relief or
similar relief is sought, which would be reasonably expected to have a Material
Adverse Effect; and

(d) of the occurrence of any material ERISA Event.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto, accompanied by copies of any notice or report of,
or with respect to, any Reportable Event received by the Borrower or any
Subsidiary or given by the Borrower or any Subsidiary to the PBGC. Each notice
pursuant to Section 6.03(a) shall describe the provisions of this Agreement or
other Loan Document that have been breached.

                    6.04    Payment of Obligations.

(a) Pay the Obligations in accordance with the terms and provisions of the Loan
Documents, and (b) pay and discharge, as the same shall become due and payable,
all its obligations and liabilities, including (i) all tax liabilities,
assessments, and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary, (ii) all lawful claims
which, if unpaid, would by law become a Lien upon its property, and (iii) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, except, in each case under the preceding clauses (b)(i), (b)(ii),
and (b)(iii), to the extent such non-payment would not reasonably be expected to
have a Material Adverse Effect.

                    6.05    Preservation of Existence, Etc.

(a) Preserve, renew, and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization, and
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses, and franchises necessary or

31

desirable in the normal conduct of its business, except (i) in a transaction
permitted by Section 7.04, or (ii) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

                    6.06    Maintenance of Properties.

(a) Maintain, preserve, and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, and (b) make all necessary repairs thereto and
renewals and replacements thereof, except, in either case, where the failure to
do so would not reasonably be expected to have a Material Adverse Effect.

                    6.07    Maintenance of Insurance.

Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons; provided
that the Borrower or its Subsidiaries may maintain self-insurance in connection
with the foregoing property insurance requirements, so long as the same is
maintained in accordance with sound business practices.

                    6.08    Compliance with Laws.

Comply in all material respects with the requirements of all Laws applicable to
it or to its business or property, except in such instances in which (i) such
requirement of Law is being contested in good faith or a bona fide dispute
exists with respect thereto, or (ii) the failure to comply therewith would not
be reasonably expected to have a Material Adverse Effect.

                    6.09    Books and Records.

(a) Maintain proper books of record and account, in which entries in conformity
with GAAP shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be, and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

                    6.10    Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances, and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance written notice to
the Borrower; provided that, when an Event of Default exists, the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

                    6.11    Use of Proceeds.

> Use the proceeds of the Loans for working capital and other general corporate
> purposes, including capital expenditures, acquisitions, and the provision of
> liquidity in connection with any commercial paper program of the Borrower.

 

32

ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or
Obligation hereunder shall remain unpaid or unsatisfied:

                    7.01    Liens.

The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, create, incur, assume or suffer to exist, any Lien upon any of its
property, assets, or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof in connection with the Indebtedness listed
on Schedule 7.02 and identified as secured Indebtedness on such schedule, and
any renewals or extensions thereof; provided that the property subject thereto
is not increased and any renewal or extension of the Indebtedness secured or
benefited thereby is permitted by Sections 7.02(b) or 7.03(a);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings, diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers', warehousemen's, mechanics', materialmen's, repairmen's, or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings, diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance, and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts, and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments and litigation), performance bonds, and other obligations
of a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money in an aggregate amount not
in excess of $250,000,000 (except to the extent covered by independent
third-party insurance as to which the insurer has acknowledged in writing its
obligation to cover), unless any such judgment remains undischarged for a period
of more than 60 consecutive days during which execution is not effectively
stayed;

(i) Liens securing Indebtedness permitted under Sections 7.02(e) and 7.03(f);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, and (ii) the Indebtedness secured
thereby does not exceed 100% of cost or fair market value, whichever is lower,
of the property being acquired on the date of acquisition;

 

33

(j) Liens securing Indebtedness permitted under Section 7.02(f); and

(k) Liens securing Indebtedness permitted under Section 7.03(c); provided that
such Liens exist at the time the relevant asset or Person is acquired by, or
merged or consolidated with, the applicable Subsidiary.

                    7.02    Indebtedness.

The Borrower shall not, directly or indirectly, create, incur, assume or suffer
to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness existing on the date hereof and listed on Schedule 7.02 as
Indebtedness of the Borrower, in an amount not to exceed the amount listed on
Schedule 7.02, and refinancings, refundings, renewals, extensions, and
replacements of such Indebtedness that do not increase the outstanding principal
amount thereof at the time of such refinancing, refunding, renewal, extension,
or replacement;

(c) Guaranty Obligations of the Borrower in respect of Indebtedness of
Subsidiaries permitted under Section 7.03;

(d) obligations (contingent or otherwise) of the Borrower existing or arising
under any Swap Contract; provided that (i) such obligations are (or were)
entered into by the Borrower for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by the Borrower, or changes in the value of securities
issued by the Borrower, and not for purposes of speculation or taking a "market
view," and (ii) such Swap Contract does not contain a provision designating the
"First Method" (as defined in the form of the Master Agreement) or any other
provision directly or indirectly exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party
after the occurrence of an "Early Termination Date" (as defined in such Swap
Contract);

(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations, and
purchase money obligations for fixed or capital assets, so long as any Liens
securing such Indebtedness satisfy the requirements of Section 7.01(i);

(f) Other secured Indebtedness of the Borrower in an aggregate principal amount
not to exceed $25,000,000 at any time outstanding; and

(g) Indebtedness of the Borrower not otherwise permitted by this Section 7.02,
so long as (i) no Default or Event of Default exists on the date any such
Indebtedness is created, incurred, assumed, or arises after giving effect to
such incurrence of Indebtedness, (ii) such Indebtedness is unsecured, and (iii)
such Indebtedness shall not have a claim on any assets or earnings of the
Borrower or its Subsidiaries ranking prior to the Obligations.

                   7.03    Subsidiary Indebtedness.

The Borrower shall not permit any Subsidiary, directly or indirectly, to create,
incur, assume, or permit to exist any Indebtedness, except:

(a) Indebtedness existing on the date hereof and listed on Schedule 7.02 as
Indebtedness of a Subsidiary, in an amount not to exceed the amount listed on
Schedule 7.02, and refinancings, refundings, renewals, extensions, and
replacements of such Indebtedness that do not increase the outstanding principal
amount thereof at the time of such refinancing, refunding, renewal, extension,
or replacement;

 

34

(b) Indebtedness to the Borrower or any other Subsidiary;

(c) Indebtedness assumed in connection with the acquisition of an asset or
Indebtedness of a Person, in either case, existing at the time such asset or
Person is acquired by, or merged or consolidated with or into, any Subsidiary
(and renewals, extensions, amendments, and modifications of such Indebtedness
satisfying the requirements of clause (a) preceding), so long as (i) such
Indebtedness was not incurred in contemplation of such acquisition, merger, or
consolidation, (ii) no Event of Default or Default then exists or arises as a
result thereof, and (iii) no other Subsidiary (other than the existing obligors
at the time such Person or asset was acquired) shall have or incur any direct or
indirect liability for such Indebtedness; and

(d) other unsecured Indebtedness of any Subsidiary not otherwise permitted by
this Section 7.03, so long as no Default or Event of Default exists on the date
any such Indebtedness is created, incurred, or assumed, or arises after giving
effect to such incurrence of Indebtedness;

(e) obligations (contingent or otherwise) of any Subsidiary existing or arising
under any Swap Contract; provided that (i) such obligations are (or were)
entered into by such Subsidiary for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Subsidiary, or changes in the value of
securities issued by such Subsidiary, and not for purposes of speculation or
taking a "market view," and (ii) such Swap Contract does not contain a provision
designating the "First Method" (as defined in the form of the Master Agreement)
or any other provision directly or indirectly exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party after the occurrence of an "Early Termination Date" (as defined
in such Swap Contract); and

(f) Indebtedness in respect of capital leases, Synthetic Lease Obligations, and
purchase money obligations for fixed or capital assets, so long as any Liens
securing such Indebtedness satisfy the requirements of Section 7.01(i).

Notwithstanding anything in this Section 7.03 to the contrary, the aggregate
principal amount of all Indebtedness of the Subsidiaries, without duplication,
(a) may not exceed, on any date of determination prior to the date of the
Acquisition Financial Statements, 25% of the book value of the consolidated
assets of the Borrower and the Subsidiaries, determined as of the date of, and
with respect to, the Audited Financial Statements, and (b) may not exceed, on
any date of determination on or after the date of the Acquisition Financial
Statements, 20% of the book value of the consolidated assets of the Borrower and
the Subsidiaries, determined as of the date of, and with respect to, the
Acquisition Financial Statements.

                    7.04    Fundamental Changes.

(a) The Borrower will not:

(i) consolidate with or merge with or into any other Person, unless the Borrower
or a Permitted Successor Corporation shall be the continuing or surviving
corporation;

(ii) Dispose of (or permit its Subsidiaries to Dispose of, including
Dispositions by mergers of Subsidiaries with non-wholly owned Subsidiaries or
unrelated third parties), whether in one transaction or in any series of related
transactions arising on or after the date of this Agreement, more than fifty
percent (50%) of the book value of the consolidated assets of the Borrower and
the Subsidiaries; or

 

35

(iii) except as permitted by subsection (b)(ii) below, consolidate, merge,
Dispose of assets, or permit its Subsidiaries to Dispose of assets in
transactions otherwise permitted under this subsection (a) if prior to and
immediately after giving effect to such consolidation, merger, or Disposition, a
Default or Event of Default shall exist.

(b) Subject to subsection (a)(iii) above, the following transactions are
permitted at all times without restriction by this Section 7.04:

(i) (A) any Disposition by any Subsidiary of properties and assets to the
Borrower or to any other wholly-owned Subsidiary or (B) the merger or
consolidation of any Subsidiary into either the Borrower or any other
wholly-owned Subsidiary; and

(ii) any Disposition of (A) obsolete or worn-out property or real property no
longer used or useful in the business of the Borrower or its Subsidiaries,
(B) delinquent accounts receivable in the ordinary course of business for
purposes of collection, and (C) inventory in the ordinary course of business.

(c) For purposes of subsection (a)(ii), the book value of the consolidated
assets of the Borrower and its Subsidiaries will be determined as of the date
of, and with respect to, the latest to be delivered of (i) the Audited Financial
Statements and (ii) the Acquisition Financial Statements; provided that, if the
Termination Date is extended pursuant to Section 2.13, such book value of the
consolidated assets of the Borrower and its Subsidiaries will be determined as
of the date of, and with respect to, the Current Financials most recently
delivered prior to the Extension Effective Date pursuant to Section 6.01(a), and
the provisions of the preceding subsection (a), will apply to transactions
arising on or after the Extension Effective Date.

 

                    7.05    Change in Nature of Business.

The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, engage in any material line of business substantially different from
those lines of business conducted by the Borrower and its Subsidiaries on the
date hereof.

                    7.06    Transactions with Affiliates.

The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, enter into any transaction or series of transactions during any
fiscal year for which the aggregate amount exceeds $60,000 with any Affiliate of
the Borrower or any Subsidiary, whether or not in the ordinary course of
business, other than on commercially reasonable terms.

                    7.07    Burdensome Agreements.

The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, enter into any Contractual Obligation (other than this Agreement)
that:

(a) restricts or limits any Subsidiary from:

(i) the making of dividends or distributions (whether in cash, securities, or
other property) payable to the Borrower or any Subsidiary; or

(ii) the repaying of loans or advances made by the Borrower or any Subsidiary to
the Borrower or any other Subsidiary, as the case may be, or the transferring of
assets from any Subsidiary to the Borrower or any Subsidiary, except
(x) restrictions and limitations imposed by law, (y) customary restrictions and
limitations contained in agreements relating to the sale of a Subsidiary or its
assets that is permitted hereunder, and (z) other restrictions and limitations
that could not reasonably be expected to impair the Borrower's ability to repay
the Obligations when due; or

36

(b) limits the ability of any Subsidiary to create, incur, assume, or suffer to
exist Liens on the property of any such Subsidiary or requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure an
obligation of another Person.

                    7.08    Use of Proceeds.

The Borrower shall not permit any part of the proceeds of any Borrowing to be
used, directly or indirectly, in any manner that might cause the Borrowing or
the application of such proceeds to violate Regulations T, U, or X or any other
regulation of the Board or to violate the Securities Act of 1933.

                    7.09    Total Debt to Capitalization Ratio.

The Borrower shall not permit the ratio of Total Debt to Capitalization, at the
end of each fiscal quarter of the Borrower, to be greater than or equal to .65
to 1.00.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

                    8.01    Events of Default

.


Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower fails to pay within three Business Days after the
same becomes due, (i) any amount of principal of any Loan, or (ii) any interest
on any Loan, any Facility Fee, or any Utilization Fee, or (iii) any other fee or
amount invoiced to the Borrower and payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. (i) The Borrower fails to perform or observe any term,
covenant, or agreement contained in any of Sections 6.03, 6.11, 7.04, 7.05,
7.08, or 7.09, or (ii) the Borrower fails to perform or observe any term,
covenant, or agreement contained in any of Sections 6.02(e), 6.05, or 6.10 and
such failure continues for five Business Days, or (iii) the Borrower fails to
perform or observe any term, covenant, or agreement contained in any of Sections
6.01 or 6.02(a), (b), or (c), and such failure continues for five Business Days
after the earlier of the date a Responsible Officer of the Borrower has
knowledge of such failure or written notice thereof to the Borrower from the
Administrative Agent or any Lender; or

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after the earlier of the date a Responsible Officer of the Borrower
has knowledge of such failure or written notice thereof to the Borrower from the
Administrative Agent or any Lender; or

(d) Representations and Warranties. (i) Any representation, warranty,
certification, or statement of fact made or deemed made by the Borrower herein
or in any other Loan Document that contains a materiality qualifier shall be
incorrect or misleading when made or deemed made, or (ii) any other
representation, warranty, certification, or statement of fact made or deemed
made by the Borrower herein or in any other Loan Document that does not contain
a materiality qualifier shall be incorrect or misleading in any material respect
when made or deemed made; or

37

 

(e) Cross-Default.

(i) With respect to any Indebtedness or Guaranty Obligation (other than the
Indebtedness hereunder and Indebtedness under Swap Contracts), the Borrower or
any Subsidiary:

(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) beyond the applicable grace
period with respect thereto (if any), and the principal amount (individually or
in the aggregate) of such payments exceeds $250,000,000; or

(B) (1) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or Guaranty Obligation or any instrument or agreement
evidencing, securing, or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guaranty
Obligation (or a trustee on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, (x) such
Indebtedness to be demanded or to become due, to be repurchased, prepaid,
defeased, or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease, or redeem such Indebtedness to be made, in each case, prior to
its stated maturity; or (y) any such Guaranty Obligation to become payable or
cash collateral in respect thereof to be demanded; and (2) in any such event,
the principal amount (individually or in the aggregate) of all such Indebtedness
and Guaranty Obligations described in clause (1) preceding exceeds $250,000,000;
or

(ii) (A) An "Early Termination Date" occurs under any Swap Contract resulting
from (i) any event of default under such Swap Contract as to which the Borrower
or any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(ii) any Termination Event (as defined under such Swap Contract) as to which the
Borrower or any Subsidiary is an Affected Party (as defined under such Swap
Contract), and (B) in either event, the Swap Termination Value owed by the
Borrower or any Subsidiary as a result thereof remains unpaid beyond the
applicable grace period thereunder, and the Swap Termination Value (individually
or in the aggregate) under all such unpaid Swap Contracts exceeds $250,000,000;
or

(f) Insolvency Proceedings, Etc. The Borrower or any of its Subsidiaries
institutes or by any act or failure to act indicates its consent to, approval
of, or acquiescence in any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors, or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, or similar officer for it or for all or any material part of its
property, or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, or similar officer is appointed without the application or
consent of such Person and the appointment continues undischarged or unstayed
for 60 calendar days, or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

 

38

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against property of any such Person
having an aggregate book value in excess of $250,000,000 and is not released,
vacated, or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an individual amount
exceeding $250,000,000, or, when aggregated with all other final judgments or
orders for the payment of money, in an amount exceeding $350,000,000 (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), or (ii) any non-monetary final judgment that has, or
would reasonably be expected to have, a Material Adverse Effect and, in the case
of either clause (i) or clause (ii), (A) enforcement proceedings are commenced
by any creditor upon such judgment or order, or (B) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or

(i) ERISA. The occurrence of (i) either (A) an ERISA Event with respect to a
Pension Plan or Multiemployer Plan which has resulted or would reasonably be
expected to result in liability of the Borrower under Title IV of ERISA to the
Pension Plan, Multiemployer Plan, or the PBGC, or (B) the failure of the
Borrower or any ERISA Affiliate to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan, and (ii) the
liabilities arising under, or which reasonably would be expected to arise under,
clause (i) preceding, individually or in the aggregate, exceed $250,000,000 or
would be reasonably be expected to have a Material Adverse Effect; or

(j) Invalidity of Loan Documents. (i) This Agreement, any Note, or the
Administrative Fee Agreement at any time after its execution and delivery and as
a result of any act or omission of the Borrower (other than with the agreement
of all the Lenders (or the Administrative Agent, in the case of the
Administrative Fee Agreement) or upon satisfaction in full of all the
Obligations), ceases to be in full force and effect and such failure continues
for 30 days after written notice thereof from Administrative Agent to the
Borrower, or (ii) the Borrower or any other Person contests in any manner the
validity or enforceability of this Agreement, any Note, or the Administrative
Fee Agreement, or (iii) the Borrower denies that it has any further liability or
obligation under this Agreement, any Note, or the Administrative Fee Agreement,
or purports to revoke, terminate, or rescind this Agreement, any Note, or the
Administrative Fee Agreement.

                    8.02    Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)

declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest, or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

 

39

provided that

, upon the occurrence of any event specified in subsection (f) of Section 8.01,
the obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.



                    8.03    Application of Funds.

> After exercise of remedies provided for in Section 8.02 (or after the Loans
> have automatically become immediately due and payable), any amounts received
> on account of the Obligations shall be applied by the Administrative Agent in
> the following order:
> 
> First
> 
> , to payment of that portion of the Obligations constituting the ratable share
> of the fees, indemnities, expenses, and other amounts (including all
> attorneys' fees and expenses and amounts payable under Article III) payable to
> each of the Administrative Agent or the Syndication Agent in its capacity as
> such;
> 
> 
> 
> Second
> 
> , to payment of that portion of the Obligations constituting fees,
> indemnities, and other amounts (other than principal and interest) payable to
> the Lenders (including all attorneys' fees and expenses and amounts payable
> under Article III), ratably among them in proportion to the amounts described
> in this clause Second payable to them;
> 
> 
> 
> Third
> 
> , to payment of that portion of the Obligations constituting accrued and
> unpaid interest on the Loans, ratably among the Lenders in proportion to the
> respective amounts described in this clause Third payable to them;
> 
> 
> 
> Fourth
> 
> , to payment of that portion of the Obligations constituting unpaid principal
> of the Loans, ratably among the Lenders in proportion to the respective
> amounts described in this clause Fourth held by them;
> 
> 
> 
> Fifth
> 
> , to payment of any remaining Obligations, ratably among the holders of such
> remaining Obligations in proportion to the respective amounts described in
> this clause Fifth held by them; and
> 
> 
> 
> Last
> 
> , the balance, if any, after all of the Obligations have been indefeasibly
> paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.
AGREEMENT AMONG LENDERS

                    9.01    Appointment and Authorization of Administrative
Agent.



Each Lender hereby irrevocably (subject to Section 9.09) appoints, designates,
and authorizes the Administrative Agent to take such action on its behalf under
the provisions of this Agreement and each other Loan Document and to exercise
such powers and perform such duties as are expressly delegated to it by the
terms of this Agreement or any other Loan Document, together with such powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations, or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term "agent" herein and in the other Loan Documents with
reference to

40

the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.        

                    9.02    Delegation of Duties.

The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees, or attorneys-in-fact
and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

                    9.03    Liability of Agent-Related Persons.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation, or warranty made by the Borrower or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement, or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability, or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Borrower or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the Borrower or any Affiliate
thereof.

                    9.04    Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement, electronic mail message, or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent, or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance), if required hereunder, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved, or accepted or to be satisfied with, each document or
other matter as required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

41

                    9.05    Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest, and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a "notice of default." The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default or Event of Default as may be directed
by the Required Lenders in accordance with Article VIII; provided that, unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.

                    9.06    Credit Decision; Disclosure of Information by
Administrative Agent and Syndication Agent.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent or
the Syndication Agent hereafter taken, including any consent to and acceptance
of any assignment or review of the affairs of the Borrower or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to the Administrative Agent and the Syndication Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial, and other condition and creditworthiness of the Borrower
and its respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals, and decisions in taking or not taking action under this Agreement
and the other Loan Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial, and other condition and creditworthiness of the Borrower. Except for
notices, reports, and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, neither the Administrative Agent nor
the Syndication Agent, as applicable, shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial, and other condition or
creditworthiness of the Borrower or any of its respective Affiliates which may
come into the possession of any Agent-Related Person.

                    9.07    Indemnification of Agent-Related Persons.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of the Borrower and without limiting its obligation
to do so), in accordance with their Pro Rata Shares, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person's own gross
negligence or willful misconduct or from such Agent-Related Person's breach of
this Agreement; provided that no action taken in accordance with the directions
of the Required Lenders (or such greater number of Lenders as may be expressly
required hereby in any instance) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section 9.07. Without limitation of
the foregoing, each Lender shall reimburse the Administrative Agent upon demand
for its Pro Rata Share of any costs or out-of-pocket expenses (including
attorneys' fees)

42

 

 incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrower. The undertaking in this Section 9.07 shall survive
termination of the Commitments, the payment of all Obligations hereunder, and
the resignation or replacement of the Administrative Agent or the Syndication
Agent.

                    9.08    Administrative Agent in its Individual Capacity.

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with the Borrower and its respective Affiliates
as though Bank of America were not the Administrative Agent hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding the Borrower or its Affiliates (including information that
may be subject to confidentiality obligations in favor of the Borrower or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, Bank
of America shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent, and the terms "Lender" and "Lenders" include Bank of
America in its individual capacity.

                    9.09    Successor Administrative Agent.

The Administrative Agent may resign as Administrative Agent upon 30 days' notice
to the Lenders. If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders which successor administrative agent shall be consented to
by the Borrower at all times other than during the existence of an Event of
Default (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, such
Person acting as such successor administrative agent shall succeed to all the
rights, powers, and duties of the retiring Administrative Agent and the term
"Administrative Agent" shall mean such successor administrative agent and the
retiring Administrative Agent's appointment, powers, and duties as
Administrative Agent shall be terminated. After any retiring Administrative
Agent's resignation hereunder as Administrative Agent, the provisions of this
Article IX and Sections 10.04 and 10.05 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement. If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent's notice of resignation, the retiring
Administrative Agent's resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.    

                    9.10    Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition, or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

43

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements, and advances of the Lenders and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders and
the Administrative Agent under Sections 2.08 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator, or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements, and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt, on behalf of any Lender, any plan
of reorganization, arrangement, adjustment, or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

                    9.11    Other Agents; Joint Book Runners, Joint Lead
Arrangers.

> None of the Lenders or other Persons identified on the facing page or
> signature pages of this Agreement as a "syndication agent," "documentation
> agent," "joint book runners," or "joint lead arrangers" shall have any
> obligation, liability, responsibility, or duty under this Agreement other
> than, in case of such Lenders, those applicable to all Lenders as such.
> Without limiting the foregoing, none of the Lenders or other Persons so
> identified shall have or be deemed to have any fiduciary relationship with any
> Lender. Each Lender acknowledges that it has not relied, and will not rely, on
> any of the Lenders or other Persons so identified in deciding to enter into
> this Agreement or in taking or not taking action hereunder.



ARTICLE X.
MISCELLANEOUS

                    10.01    Amendments, Etc.



No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver, or
consent shall, unless in writing and signed by each of the Lenders directly
affected thereby and by the Borrower, and acknowledged by the Administrative
Agent, do any of the following:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02), other than an extension pursuant to
Section 2.13;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees, or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document;

 

44

(c) reduce the principal of, or the rate of interest specified herein, on any
Loan, or (subject to clause (ii) of the proviso below) any fees or other amounts
payable hereunder or under any other Loan Document; provided that only the
consent of the Required Lenders shall be necessary to amend the definition of
"Default Rate" or to waive any obligation of the Borrower to pay interest at the
Default Rate;

(d) change any provision of this Section 10.01 or the definition of "Required
Lenders" or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive, or otherwise modify any rights hereunder or
make any determinations or grant any consents hereunder; or

(e) change Section 2.12 or Section 8.03 in a manner that would alter the ratable
sharing of payments required hereunder.

and, provided, further, that (i) no amendment, waiver, or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Required
Lenders or each affected Lender, as the case may be, affect the rights or duties
of the Administrative Agent under this Agreement or any other Loan Document; and
(ii) the Administrative Fee Agreement may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, any Defaulting Lender shall not
have any right to approve or disapprove any amendment, waiver, or consent
hereunder, except that the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender.

 

                    10.02    Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed, or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone numbers, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address, or telephone number specified for such Person
on Schedule 10.02 or to such other address, facsimile number, electronic mail
address, or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address, or telephone number specified in the Register and obtained from its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address, or telephone number as shall be designated by such
party in a notice to the Borrower and the Administrative Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered; provided that notices and other communications to the
Administrative Agent pursuant to Article II shall not be effective until
actually received by

45

Administrative Agent. In no event shall a voicemail message be effective as a
notice, communication, or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on the Borrower, the
Administrative Agent, and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any facsimile document or signature.

(c) Limited Use of Electronic Mail. Electronic mail and Internet and intranet
websites may be used only to distribute routine communications (such as
Financial Statements, information delivered pursuant to Sections 6.02(c) or (d),
and other information), to distribute Loan Documents for review and execution by
the parties thereto, and to distribute copies of executed counterparts of Loan
Documents, and may not be used for any other purpose.

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
each Lender shall be entitled to rely upon and act upon any notice, statement,
certificate, order, or other document or any telephone message (including
telephonic Loan Notices) believed in good faith by it to be genuine and correct
and to have been signed, sent, or made by or on behalf of the Borrower, even if
(i) such telephonic notices were not followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses, and
liabilities resulting from the reliance by such Person on each notice believed
in good faith by such Agent-Related Person or Lender to have been given by or on
behalf of the Borrower. All telephonic notices to and other communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

                    10.03    No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power, or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers, and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers, and
privileges provided by law.

                    10.04    Attorneys' Fees, Expenses and Taxes.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all
reasonable costs and expenses incurred in connection with the development,
preparation, negotiation, and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent, or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all reasonable
attorneys' fees, and (b) to pay or reimburse the Administrative Agent and each
Lender for all reasonable costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any "workout" or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all reasonable attorneys' fees. The foregoing
costs and expenses shall include all search, filing, recording, title insurance,
and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses

46

 incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent,
counsel to the Administrative Agent, or any Lender. All amounts due under this
Section 10.04 shall be payable within 30 Business Days after demand therefor

.
The agreements in this Section 10.04 shall survive the termination of the Total
Commitment and repayment of all the other Obligations.



                    10.05    Indemnification by the Borrower.

Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender, and their respective Affiliates, directors, officers, employees,
counsel, agents, attorneys, and attorneys-in-fact (collectively the
"Indemnitees") from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses,
and disbursements (including reasonable attorneys' fees and expenses) of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance, or
administration of any Loan Document or any other agreement, letter, or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan, or the use or proposed use of the proceeds therefrom, or (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrowers or any Subsidiary, or
any Environmental Liability related in any way to the Borrower or any
Subsidiary, or (d) any claim, litigation, investigation, or proceeding relating
to any of the foregoing, whether based on contract, tort, or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation, or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
"Indemnified Liabilities"), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses, or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, or from such
Indemnitee's breach of this Agreement. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). All amounts due under this
Section 10.05 shall be payable no later than ten Business Days after demand
therefor. The agreements in this Section 10.05 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Total Commitment and the repayment, satisfaction or discharge of all the other
Obligations. An Indemnitee will promptly notify the Borrower upon receipt of
written notice of any claim, action, suit, or proceeding made, commenced, or
threatened that could give rise to an Indemnified Liability; provided that any
failure by such Indemnitee to give such notice shall not relieve the Borrower
from its obligations to indemnify the Indemnitee unless (and then solely to the
extent) the Borrower is materially prejudiced thereby.

                    10.06    Payments Set Aside.

To the extent that the Borrower makes a payment to the Administrative Agent or
any Lender, or the Administrative Agent or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or

47

 

otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

                    10.07    Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section 10.07, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section 10.07, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (f) of this Section 10.07 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 10.07 and, to the extent expressly contemplated hereby, the Indemnitees)
any legal or equitable right, remedy, or claim under or by reason of this
Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and its Loans); provided that (i) except in the case
of an assignment of the entire remaining amount of the assigning Lender's
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or a Lender Affiliate or an Approved Fund (as defined in subsection
(h) of this Section 10.07) with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes any Loans outstanding thereunder) or
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed), (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, and (iii)
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500. Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section 10.07, from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04, and 10.05
for claims arising with respect to circumstances occurring prior to the
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver new or replacement Notes to the assigning Lender and the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this

48

Agreement that does not comply with this subsection (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with, and subject to, subsection (d) of
this Section 10.07.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent's Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the "Register"). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall provide copies of the Register to the
Borrower upon its reasonable request.

(d) Any Lender at any time may, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification, or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver, or other modification that would (i) postpone any date upon
which any payment of money is scheduled to be paid to such Participant, or (ii)
reduce the principal, interest, fees or other amounts payable to such
Participant. Subject to subsection (e) of this Section 10.07, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04, and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section 10.07. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.09 as though it were a Lender; provided that (i) such Participant
agrees to be subject to Section 2.12 as though it were a Lender and (ii) the
Borrower has given prior written consent to the sale of the participation to
such Participant.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

49

(g) If the consent of the Borrower to an assignment or to an Eligible Assignee
is required hereunder (including a consent or approval to an assignment which
does not meet the minimum assignment threshold specified in clause (i) of the
proviso to the first sentence of Section 10.07(b)), the Borrower shall be deemed
to have given its consent or approval five Business Days after the date the
Assignment and Assumption has been delivered to the Borrower by the assigning
Lender (through the Administrative Agent) unless such consent or approval is
expressly refused by the Borrower prior to such fifth Business Day.

(h) As used herein, the following terms have the following meanings:

"Eligible Assignee" means (a) a Lender; (b) a Lender Affiliate; (c) an Approved
Fund; and (d) any other Person (other than a natural Person) approved by the
Administrative Agent and, unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed), provided that notwithstanding the foregoing, "Eligible Assignee" shall
not include the Borrower or any of the Borrower's Affiliates or Subsidiaries.

"Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding, or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"Approved Fund" means any Fund that is administered or managed by (a) a Lender
or (b) a Lender Affiliate.

"Lender Affiliate" means, with respect to a Lender, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Lender. "Control"
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. "Controlling" and
"Controlled" have meanings correlative thereto.

                    10.08    Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates' directors, officers, employees,
and agents, including accountants, legal counsel, and other advisors who have a
need to know such information in connection with the transactions contemplated
by this Agreement or the provisions of other financial products or services to
Borrower (and each disclosing party agrees that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority having jurisdiction over the
disclosing party, (c) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.08, to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any direct or indirect contractual counterparty or prospective counterparty (or
such contractual counterparty's or prospective counterparty's professional
advisor) to any credit derivative transaction relating to obligations of the
Borrower, (g) with the consent of the Borrower, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 10.08 or any similar confidentiality undertaking by which the
disclosing party is bound, or (ii) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than the Borrower,
and not from a Person party to the Loan Documents, or (i) to the

50

National Association of Insurance Commissioners or any other similar
organization. In addition, the Administrative Agent and the Lenders may disclose
the (i) existence of this Agreement, (ii) the initial pricing under this
Agreement, (iii) the Termination Date and the Maturity Date, (iv) the initial
principal amount of this Agreement, and (v) the identities of the Administrative
Agent, the Syndication Agent, the Arrangers, and the documentation agents under
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the Loans. For the purposes of
this Section 10.08, "Information" means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. The Administrative
Agent, the Syndication Agent, and each Lender shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.    

                    10.09    Set-off.

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender is
authorized at any time and from time to time, without prior notice to the
Borrower, any such notice being waived by the Borrower to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the Borrower against any and all Obligations owing to such Lender,
hereunder or under any Loan Document, now or hereafter existing, irrespective of
whether or not the Administrative Agent or such Lender shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or indebtedness. Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

                    10.10    Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the "Maximum
Rate"). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

                    10.11    Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

                    10.12    Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter,
including the Commitment Letter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control.

 

51

                    10.13    Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.    

                    10.14    Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity, and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby, and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid, or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

                    10.15    Foreign Lenders.

(a)(i) Each Lender that is not a "United States person" within the meaning of
Section 7701(2)(30) of the Code (a "Foreign Lender") shall deliver to the
Administrative Agent, with a copy to the Borrower, prior to receipt of any
payment subject to withholding under the Code (or upon accepting an assignment
of an interest herein), two duly signed completed copies of either IRS Form
W-8BEN or any successor thereto (relating to such Foreign Lender and entitling
it to an exemption from, or reduction of, withholding tax on all payments to be
made to such Foreign Lender by the Borrower pursuant to this Agreement) or IRS
Form W-8ECI or any successor thereto (relating to all payments to be made to
such Foreign Lender by the Borrower pursuant to this Agreement) or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax including any exemption pursuant to Section 881(c) of the Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent, with a copy to the Borrower, such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrower pursuant to this Agreement, (B) promptly notify the
Administrative Agent, with a copy to the Borrower, of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (C) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with

52

 

such form, and any other certificate or statement of exemption required under
the Code, to establish that such Lender is not acting for its own account with
respect to a portion of any such sums payable to such Lender.

(iii) The Borrower shall not be required to pay any additional amount to any
Foreign Lender under Section 3.01 (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates, or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 10.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a); provided that, if such Lender
shall have satisfied the requirement of this Section 10.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 10.15(a) shall
relieve the Borrower of its obligation to pay any amounts pursuant to Section
3.01 in the event that, as a result of any change in any applicable law, treaty
or governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates, or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate.

(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 10.15(a).

(b) Upon the request of the Administrative Agent, each Lender that is a "United
States person" within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9. If such Lender fails to deliver such forms, then the Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable back-up withholding tax imposed by the Code, without reduction.

(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 10.15, and costs and expenses (including
attorneys' fees and expenses) of the Administrative Agent. The obligation of the
Lenders under this Section 10.15 shall survive the termination of the Total
Commitment, repayment of all the Obligations hereunder, and the resignation of
the Administrative Agent.

                    10.16    Removal and Replacement of Lenders.

(a) Under any circumstances set forth herein providing that the Borrower shall
have the right to remove or replace, as the case may be, a Lender as a party to
this Agreement, the Borrower may, upon notice to such Lender and the
Administrative Agent, (i) remove such Lender by terminating such Lender's
Commitment and repay in full all principal, interest, fees, and other amounts
owing or accrued to such Lender through the date of termination (including any
amounts payable pursuant to Section 3.05), or (ii) replace such Lender by
causing such Lender to assign all its Commitment and Loans (without payment of
any assignment fee) pursuant to Section 10.07(b) to one or more other Lenders or
Eligible Assignees procured by the Borrower; provided that if the Borrower
elects to exercise such right with respect to any Lender pursuant to Section
3.06(b), it shall be obligated to remove or replace, as the case may be, all
Lenders that have made similar requests for compensation pursuant to Section
3.01 or 3.04.

53

 The Borrower shall pay in full all principal, interest, fees and other amounts
owing to such Lender through the date of termination or assignment (including
any amounts payable pursuant to Section 3.05). Any Lender being replaced shall
execute and deliver an Assignment and Assumption with respect to such Lender's
Commitment and outstanding Loans.

(b) This Section 10.16 shall supersede any provision in Section 10.01 to the
contrary.

                    10.17    Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, the
LAW OF THE STATE OF NEW YORK applicable to agreements made and to be performed
entirely within such State; PROVIDED THAT THE ADMINISTRATIVE Agent AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE Agent AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE Agent, AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE Agent, AND EACH
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT, OR OTHER PROCESS,
WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

                    10.18    Waiver of Right to Trial by Jury.

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.18
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

                    10.19    TIME IS OF THE ESSENCE.

TIME IS OF THE ESSENCE OF THE LOAN DOCUMENTS.

 

54

> >  10.20    ENTIRE AGREEMENT.
> > 
> > THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
> > AMOUNG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
> > CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
> > UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of Page Intentionally Left Blank

Signature Pages Follow]

 

55

    Signature Page to that certain 364-Day Revolving Credit Agreement dated as
of July 31, 2002, among ALLTEL Corporation, as the Borrower, Bank of America,
N.A., as the Administrative Agent, Merrill Lynch & Co., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as the Syndication Agent, and the Lenders named
therein.

> EXECUTED to be effective as of the Closing Date.

ALLTEL CORPORATION

, as the



Borrower

 

By:    /s/ Scott T. Ford

         Scott T. Ford

         Chief Executive Officer and President

 

 

 

BANK OF AMERICA, N.A.

, as the



Administrative Agent and as a Lender

 

By:    /s/ Todd Shipley

        Todd Shipley

        Managing Director

 

MERRILL LYNCH & CO., MERRILL

LYNCH, PIERCE, FENNER & SMITH

INCORPORATED, as the Syndication Agent



By:    /s/ Carol J.E. Feeley

        Carol J.E. Feeley

        Director

 

 

 

MERRILL LYNCH Capital 

Corporation

, as a Lender



 

By:    /s/ Carol J.E. Feeley

        Carol J.E. Feeley

        Vice President

 

BAYERISCHE HYPO-UND

VEREINSBANK AG, NEW YORK

BRANCH, as a Lender

 

By:    /s/ Eric N. Pelletier

        Eric N. Pelletier

        Director

 

By:    /s/ Hetal Selarka

        Hetal Selarka

        Associate Director

 

SUNTRUST BANK

, as a Lender



By:    /s/ Thomas C. King, Jr.

        Thomas C. King, Jr.

        Vice President

 

BANK ONE, NA

, as a Lender



By:    /s/ Kelly T. Cotton

        Kelly T. Cotton 

        Managing Director

 

 

 

>  Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
> July 31, 2002, among ALLTEL Corporation, as the Borrower, Bank of America,
> N.A., as the Administrative Agent, Merrill Lynch & Co., Merrill Lynch, Pierce,
> Fenner & Smith Incorporated, as the Syndication Agent, and the Lenders named
> therein.
> 
> > EXECUTED to be effective as of the Closing Date.

AIB INTERNATIONAL FINANCE

, as a 



Lender

 

By:    /s/ Grace Gilligan

        Grace Gilligan

        Manager

 

By:    /s/ Peter Nugent

        Peter Nugent

        Director

 

 

CITIBANK, N.A.

, as a Lender



By:    /s/ Elizabeth H. Minnella

        Elizabeth H. Minnella

        Director

 

 

WACHOVIA BANK, NATIONAL 

ASSOCIATION

, as a Lender



 

By:   /s/ Franklin M. Wessinger

        Franklin M. Wessinger

        Managing Director

 

REGIONS BANK

, as a Lender



By:    /s/ Tammy M. Foshess

        Tammy M. Foshess

        Assistant Vice President

 

KEYBANK NATIONAL ASSOCIATION

, 



as a Lender

 

By:    /s/ Thomas J. Purcell

        Thomas J. Purcell

        Senior Vice President

 

 

 

 

 

 

 

 

 

 